Title: To Thomas Jefferson from George Rogers Clark, 8 February 1784
From: Clark, George Rogers
To: Jefferson, Thomas



Sr
Richmond Feby. 8th 1784

Your favour of the 4th Decr. last came Safe to hand. I should have given you an answer Sooner but some part of the subject required serious attention in a person in my cituation. It gives me pleasure to suppose you my friend originating from the Idea I have of your Sentiments. The Bones you wish for will undoubtedly be sent to you without some misfortune should happen me as I am now divesting myself of a trust that I have long Suffered in and hope in future to have pleasure in private connections. Your proposition respecting a tour to the west and North west of the Continent would be Extreamly agreable to me could I afford it but I have  late discovered that I knew nothing of the lucrative policy of the world Supposing my duty required every attention and sacrifice to the Publick Interest but must now look forward for future Support. Should Congress resolve to have the western Country Explored I should take pleasure in lending all the aid in my power as an Individual it is what I think we ought to do. But pardon me when I inform you that I think our Ideas of this Business is generally wrong. Large parties will never answer the purpose. They will allarm the Indian Nations they pass through. Three or four young Men well qualified for the Task might perhaps compleat your wishes at a very Trifling Expence a tolerable subsistance on their return might procure them. They must learn the Language of the distant Nations they pass through, the Geography of their Country, antient Speech or Tradition, passing as men tracing the steps of our four Fathers wishing to know from whence we came. This would require four or five years, an Expence worthey the attention of Congress, from the Nature of things I should suppose that you would require a general superintendant of Indian affairs to the westward as the greatest body of those people live in that quarter I should have no objections in serving them. I shall set out for the Falls of Ohio in a few Days whare I expect to reside perhaps for Life. Letters that you might think of Honouring me with might be sent by the way of Pittsburg. Such favours will be always gratefully receiv’d. I am Sr with Respect your obedt. Servt,

G R Clark

